EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT dated as of August
15, 2007 (the “Fourth Amendment”), is executed by and among WINMARK CORPORATION,
a Minnesota corporation (the “Company”), WINMARK CAPITAL CORPORATION, a
Minnesota corporation (“WCC”), WIRTH BUSINESS CREDIT, INC. (formerly known as
Winmark Business Solutions, Inc.), a Minnesota corporation (“WBC”), GROW BIZ
GAMES, INC., a Minnesota corporation (“Grow-Biz” and, together with the Company,
WCC and WBC, the “Loan Parties” and individually and without distinction, a
“Loan Party”), and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (the “Lender”).

RECITALS

A.            The Loan Parties and the Lender are parties to that certain
364-Day Revolving Credit  Agreement dated as of September 30, 2004, as amended
by that certain First Amendment to 364-Day Revolving Credit Agreement dated as
of August 25, 2005, that certain Second Amendment to 364-Day Revolving Credit
Agreement dated as of March 31, 2006, and that certain Third Amendment to
364-Day Revolving Credit Agreement dated as of May 19, 2006 (as amended,
supplemented or modified, the “Credit Agreement”).

B.            The Loan Parties have requested, and the Lender has agreed,
pursuant to Section 6.4 of the Credit Agreement, to increase the Commitment from
Twenty Million and 00/100 Dollars ($20,000,000.00) to Twenty-five Million and
00/100 Dollars ($25,000,000.00) (the “Commitment Increase”).

C.            In accordance with the requested Commitment Increase, the Loan
Parties and the Lender wish to amend the Credit Agreement pursuant to the terms
and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Loan Parties and the Lender hereby agree as follows:

AGREEMENTS

1.             DEFINITIONS.  Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.

2.             AMENDMENTS.

2.1.          Amended Definitions.  Section 1.1 of the Credit Agreement is
hereby amended as follows:

2.1.1        Commitment.  The definition of “Commitment” is hereby amended in
its entirety to read as follows:

“Commitment”:  The Lender’s commitment to make Loans, and to issue Letters of
Credit, under this Agreement, as reduced from time to time

  


--------------------------------------------------------------------------------


pursuant to Section 6.3.  The amount of the Lender’s commitment to make Loans is
$25,000,000.

2.1.2        Termination Date.  The definition of “Termination Date” is hereby
amended in its entirety as follows:

“Termination Date”:  The earlier to occur of (a) March 31, 2012, or (b) such
other date on which the Commitment terminates pursuant to Section 13.

2.2.          Increase of Commitment.  Section 6.4(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:

6.4           Increase of Commitment.

(a)           Provided no Unmatured Event of Default or Event of Default has
occurred and is continuing, upon written notice from the Company to the Lender,
the Loan Parties may from time to time request an increase in the Commitment by
an amount (for all such requests) not exceeding $10,000,000; provided that any
such request for an increase shall be in a minimum integral amounts of
$5,000,000; and provided, further, that in no event shall the Commitment exceed
$25,000,000.

2.3.          Note.  All references in the Credit Agreement to the Note in the
form of Exhibit “A” to the Credit Agreement shall be deemed to be references to
the Second Amended and Restated Note in the form of Exhibit “A” attached hereto
and made a part hereof (the “Replacement Note”).

3.             CONDITIONS PRECEDENT.  This Fourth Amendment shall become
effective as of the date above first written after receipt by the Lender of, or
compliance by the Loan Parties with, the following:

3.1.          Fourth Amendment.  This Fourth Amendment duly executed by each
Loan Party.

3.2.          Replacement Note.  The Second Amended and Restated Note dated as
of August 15, 2007 in the maximum principal amount of Twenty-five Million and
00/100 Dollars ($25,000,000.00), duly executed by each Loan Party and made
payable to the order of the Lender, in the form of Exhibit “A” attached hereto.

3.3.          Authorization Documents.  For each Loan Party, resolutions of its
board of directors (or similar governing body) approving and authorizing each
Loan Party’s execution, delivery and performance of this Fourth Amendment, the
Replacement Note and the related Loan Documents to which it is a party and the
transactions contemplated thereby.

3.4.          Amendment Fee.  The Borrower agrees to pay to the Lender an
amendment fee in the amount of Fifteen Thousand and 00/100 Dollars ($15,000.00),
due and payable upon the execution and delivery of this Fourth Amendment by the
Borrower to the Lender.

6


--------------------------------------------------------------------------------


This fee satisfies the Loan Parties’ obligations pursuant to Section 5.2(c) of
the Credit Agreement.

3.5.          Opinions of Counsel.  Opinions of counsel for each Loan Party,
satisfactory in form and substance to the Lender.

3.6.          Other Conditions.  The Loan Parties shall have satisfied such
other conditions as specified by the Lender, including the delivery of such
other documents, certificates and resolutions as the Lender may reasonably
request.

4.             REPRESENTATIONS AND WARRANTIES.  Each Loan Party hereby
certifies, represents and warrants to the Lender on the date hereof after giving
effect to this Fourth Amendment that:

4.1.          Authorization.  Each Loan Party is duly authorized to execute and
deliver this Fourth Amendment, the Replacement Note and each other Loan Document
executed by such Loan Party in connection therewith (the “Amendment Documents”),
and is and will continue to be duly authorized to borrow monies under the Credit
Agreement and to perform its obligations under the Credit Agreement and each
other Loan Document.

4.2.          No Conflicts; No Consent.  The execution and delivery of this
Fourth Amendment and the performance by any Loan Party of its obligations
hereunder and the Amendment Documents to which it is a party do not and will not
(a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law,  (ii) the charter,
by-laws or other organizational documents of such Loan Party, or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon such Loan Party or any of its properties, or (c)
require, or result in, the creation or imposition of any Lien on any asset of
any Loan Party (other than Liens in favor of the Lender created pursuant to the
Collateral Documents).

4.3.          Validity and Binding Effect.  Each of the Fourth Amendment and
each Amendment Document is a legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or other similar laws
of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.

4.4.          Compliance with Credit Agreement.  The representation and
warranties set forth in Section 9 of the Credit Agreement are true and correct
with the same effect as if such representations and warranties had been made on
the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently delivered to the
Lender and except for such changes as are specifically permitted under the
Credit Agreement.

4.5.          No Event of Default.  No Unmatured Event of Default or Event of
Default has occurred and is continuing.

7


--------------------------------------------------------------------------------


5.             AFFIRMATION OF CREDIT AGREEMENT; FURTHER REFERENCES; AFFIRMATION
OF SECURITY INTEREST.  The Lender and each Loan Party each acknowledge and
affirm that the Credit Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect.  All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Fourth Amendment.  Each Loan Party confirms to the Lender that
the Obligations are and continue to be secured by the security interest granted
by the Loan Parties in favor of the Lender under the Collateral Documents, and
all of the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants and representations of the Company or any other
Loan Party under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by each Loan Party.

6.             GENERAL.

6.1.          Governing Law; Severability.  This Fourth Amendment and each
Amendment Document shall be a contract made under and governed by the internal
laws of the State of Minnesota applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.  The
provisions of Section 15.17 and 15.18 of the Credit Agreement are hereby
incorporated herein by reference.  Wherever possible each provision of this
Fourth Amendment and each Amendment Document shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Fourth Amendment or any Amendment Document shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Fourth Amendment or such Amendment Document.

6.2.          Successors and Assigns.  This Fourth Amendment shall be binding
upon each Loan Party, the Lender, and their respective successors and assigns,
and shall inure to the benefit of each Loan Party and the Lender, and the
successors and assigns of the Lender.

6.3.          Expenses.  The Loan Parties, jointly and severally, shall pay all
reasonable costs and expenses in connection with the preparation of this Fourth
Amendment and the Amendment Documents including, without limitation, reasonable
attorneys’ fees and time charges of attorneys who may be employees of the Lender
or any affiliate or parent of the Lender.  The Loan Parties shall pay any and
all stamp and other taxes, UCC search fees, filing fees and other reasonable
costs and expenses in connection with the execution and delivery of this Fourth
Amendment and the Amendment Documents, and agrees to save the Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such costs and expenses.

6.4.          Counterparts.  This Fourth Amendment may be executed in any number
of counterparts, all of which shall constitute one and the same agreement.

[The next page is the signature page.]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.

 

 

WINMARK CORPORATION,

 

 

a Minnesota corporation

 

 

 

 

 

By:

      /s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.,

 

 

formerly known as Winmark Business Solutions, Inc.,
a Minnesota corporation

 

 

 

 

 

By:

      /s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION,

 

 

a Minnesota corporation

 

 

 

 

 

By:

      /s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.,

 

 

a Minnesota corporation

 

 

 

 

 

By:

      /s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

 

a national banking association

 

 

 

 

 

By:

      /s/ Peter N. Pricco

 

 

 

Name: Peter N. Pricco

 

 

Title: Vice President

 

9


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF NOTE

SECOND AMENDED AND RESTATED NOTE

 

August           , 2007

$25,000,000

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of LaSalle Bank National Association (the “Lender”) at the principal
office of LaSalle Bank National Association in Minneapolis, Minnesota the
aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Lender),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

This Second Amended and Restated Note amends and restates that certain Amended
and Restated Note dated June 6, 2006, in the original principal amount of
$20,000,000 issued by the undersigned to the order of the Lender (the “Prior
Note”).  It is expressly intended, understood and agreed that this Second
Amended and Restated Note shall replace the Prior Note as evidence of such
indebtedness of the undersigned to the Lender, and such indebtedness of the
undersigned to the Lender heretofore represented by the Prior Note, as of the
date hereof, shall be considered outstanding hereunder from and after the date
hereof and shall not be considered paid (nor shall the undersigned’s obligation
to pay the same be considered discharged or satisfied) as a result of the
issuance of this Second Amended and Restated Note.

This Second Amended and Restated Note evidences indebtedness incurred under, and
is subject to the terms and provisions of, the 364-Day Revolving Credit
Agreement, dated as of September 30, 2004, as amended by that certain First
Amendment to 364-Day Revolving Credit Agreement dated as of August 25, 2005,
that certain Second Amendment to 364-Day Revolving Credit Agreement dated as of
March 31, 2006, that certain Third Amendment to 364-Day Revolving Credit
Agreement dated as of May 19, 2006, and that certain Fourth Amendment to 364-Day
Revolving Credit Agreement dated as of August     , 2007 (as amended,
supplemented or modified, the “Credit Agreement”; terms not otherwise defined
herein are used herein as defined in the Credit Agreement), among the
undersigned and the Lender, to which Credit Agreement reference is hereby made
for a statement of the terms and provisions under which this Second Amended and
Restated Note may or must be paid prior to its due date or its due date
accelerated.

This Second Amended and Restated Note is made under and governed by the laws of
the State of Minnesota applicable to contracts made and to be performed entirely
within such State.

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 




--------------------------------------------------------------------------------